DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status

Claims 1-11 and 21-30 are pending. Claims 12-20 are cancelled. New claims 29 and 30 and amendments to claims 1, 6, 10, 11, 21, 24, and 25 filed on 02/04/2022 are acknowledged. 

The previous rejection of claim 6 under 35 USC 112 (b) is withdrawn in view of amendment of the claim by the applicants.  

Claim Rejections - 35 § 112 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 5, 25, 29, and 30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claims 5, 25, and 29, while there is written description support for a reverse bias condition preventing the reduction products of carbon dioxide formed at the cathode from crossing over the membrane to the anode, there appears to be insufficient written description support for the recited limitation that the reverse bias condition prevents the oxygen or the other oxidized products of the depolarizer formed at the anode from crossing over the membrane to the cathode.

Claim 30 is rejected, because it depends from the rejected claim 29. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5, 24, 25, 29, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Regarding claims 5, 25, and 29, regarding the term “reverse bias,” it is unclear what is the bias relative to which the bias is called “reverse bias.”

Regarding claim 24, there does not appear to be any antecedent basis for the claim term "the interfacial layer." Further, it is unclear if the membrane catalyst is an alkali metal hydroxide solution or an alkali metal carbonate solution as recited in claim 21, then how liquid solutions can be deposited on the interfacial layer, and thus how it can meet the limitation “catalyst layer deposited on the interfacial layer.”

Claim 30 is rejected, because it depends from the rejected claim 29. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2017/014635 (hereinafter called Kler), US patent application publication no. 2011/0240463 (hereinafter called Nishio), and Korean patent application publication no. KR 20060019670 (hereinafter called Choi).

Regarding claims 1 and 4, Matthews discloses in an embodiment an electrochemical device, comprising: an electrochemical cell comprising a cathode, an anode, and a membrane; wherein: at least a portion of the cathode is separated from at least a portion of the anode by the membrane; the membrane is a bipolar membrane (see paragraphs 0057, 0058, 0067, 0089, and 0090). Matthews discloses in another embodiment that the cathode comprises a gas-diffusion electrode (see paragraph 0085); and in another embodiment that the anode comprises a gas-diffusion electrode (see paragraph 0084). Matthews further discloses in another embodiment that the electrochemical cell is configured to receive carbon dioxide gas (see Fig. 1 and paragraphs 0089 and 0090) and water (see Fig. 1) and output reduction products of carbon dioxide at the cathode (see Fig. 1). As per the Wikipedia page on “Depolarizer,” a depolarizer in electrochemistry, according to an IUPAC definition, is a synonym of an electroactive substance, i.e., a substance which changes its oxidation state, or partakes in a formation or breaking of chemical bonds, in a charge-transfer step of an electrochemical reaction. Matthews further discloses that oxygen (see Fig. 1) or other oxidized products of a depolarizer are output as reaction products at the anode (see paragraph 0088).



Matthews does not explicitly teach that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode.

Kler teaches in an embodiment (see Fig. 1 and page 8, lines 1-10) that an electrochemical reactor 100 comprises a cathode compartment 110, a bipolar membrane 120, and an anode compartment 130, wherein the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1). Kler further teaches that the electrochemical reactor 100 including the bipolar membrane 120 is configured to promote the following reactions:

In the cathode compartment: CO2 + 2 H+ + 2 e-   		HCOOH 
At the bipolar membrane: 	2 H2O	
    PNG
    media_image1.png
    22
    67
    media_image1.png
    Greyscale
	 2 H+ + 2 OH-
In the anode compartment: 2 OH-.	½ O2 + H2O + 2 e-
(page 8, lines 1-10).

It can be seen from the above reactions that a flux of protons to the cathode would promote the CO2 reduction reaction shown above at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction shown above at the anode.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrochemical apparatus taught by Matthews by configuring the bipolar membrane so as to maintain a flux of protons to the cathode and also 

Matthews in view of Kler does not explicitly teach that the bipolar membrane comprises a membrane catalyst.  

Nishio teaches that catalysts can be used for lowering the bipolar voltage and accelerating the splitting of water in the interface between the two layers of a bipolar membrane where the splitting of water takes place (see paragraphs 0010 and 0081).

Choi teaches that sodium hydroxide and KOH are water-soluble catalysts which promote dissociation of water (see page 4, 2nd paragraph; and page 5, last paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by Matthews in view of Kler by using catalysts like sodium hydroxide and KOH between the two layers of a bipolar membrane as taught by Choi. The person with ordinary skill in the art would have been motivated to make this modification, because Nishio teaches that such catalysts would lower the bipolar voltage and accelerate the splitting of water (see paragraph 0010), and Choi teaches that sodium hydroxide and KOH are water-soluble catalysts which promote dissociation of water (see page 4, 2nd paragraph; and page 5, last paragraph).



Regarding claim 3, Kler teaches that the bipolar membrane is configured to promote autodissociation of water into protons and hydroxide ions (see page 8, line 4).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by configuring the bipolar membrane so as to promote autodissociation of water into protons and hydroxide ions as taught by Kler. The person with ordinary skill in the art would have been motivated to make this modification, because Kler teaches that a flux of protons to the cathode would promote the CO2 reduction reaction at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction at the anode.  

Regarding claim 5, since Kler teaches in an embodiment that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1 and page 8, lines 1-10), application of a reverse bias is implicitly taught. Further, it is noted that configuring the bipolar membrane to maintain the flux of the protons to the cathode and also maintain the flux of the hydroxide ions to the anode would necessarily prevent the reduction products of carbon dioxide formed at the cathode from crossing over the membrane to the anode and prevent the oxygen or the other oxidized products of the depolarizer formed at the anode from crossing over the membrane to the cathode. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The 
	

Regarding claim 7, Matthews further teaches that the electrochemical cell has a cell first end and a cell second end (see Fig. 1), and the electrochemical device also comprises: a cathode flow medium positioned between the bipolar membrane and the cathode (see Fig. 1 and paragraph 0087); and an anode flow medium positioned between the bipolar membrane and the anode (see Fig. 1 and paragraph 0086).

Regarding claim 8, Matthews further discloses that the cathode flow medium has at least one cell inlet and at least one cell outlet; and the anode flow medium has at least one cell inlet and at least one cell outlet (see Fig. 1).
  
Regarding claim 9, Matthews further discloses that the cathode flow medium comprises carbon and the anode flow medium comprises carbon (see paragraph 0046).

Regarding claim 10, Matthews further discloses that the electrochemical device is configured as a carbon dioxide electrolyzer (see Fig. 1), the cathode comprises a cathode catalyst configured as a carbon dioxide reduction catalyst (see paragraphs 0047, 0048 and 0055); and the anode comprises an anode catalyst (see paragraph 0108) configured as a water oxidation catalyst (see Fig. 2).  



Regarding claims 21, 22, and 24, Matthews discloses an electrochemical device, comprising: an electrochemical cell comprising a cathode, an anode, and a bipolar membrane positioned between an anode and a cathode (see paragraphs 0057, 0058, 0067, 0089, and 0090). 

Matthews does not explicitly teach that the bipolar membrane is configured to cause water (H2O) to self-ionize via autodissociation to generate hydroxide ions (OH-) and protons H+ and to supply a flux of protons to the cathode and a flux of hydroxide ions to the anode.

Kler teaches in an embodiment (see Fig. 1 and page 8, lines 1-10) that an electrochemical reactor 100 comprises a cathode compartment 110, a bipolar membrane 120, and an anode compartment 130, wherein an anion exchange layer and a cation exchange layer of the bipolar membrane are joined together at an interfacial layer of the bipolar membrane so as to catalyze water (H2O) to self-ionize via autodissociation to generate hydroxide ions (OH-) and protons H+, and to supply a flux of protons to the cathode and a flux of hydroxide ions to the anode (see Fig. 1). Kler further teaches that the electrochemical reactor 100 including the bipolar membrane 120 is configured to promote the following reactions:

In the cathode compartment: CO2 + 2 H+ + 2 e-   		HCOOH 
At the bipolar membrane: 	2 H2O	
    PNG
    media_image1.png
    22
    67
    media_image1.png
    Greyscale
	 2 H+ + 2 OH-
In the anode compartment: 2 OH-.	½ O2 + H2O + 2 e-
(page 8, lines 1-10).

It can be seen from the above reactions that a flux of protons to the cathode would promote the CO2 reduction reaction shown above at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction shown above at the anode.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrochemical apparatus taught by Matthews by having the anion exchange layer and the cation exchange layer of the bipolar membrane joined together at an interfacial layer of the bipolar membrane so as to catalyze water (H2O) to self-ionize via autodissociation to generate hydroxide ions (OH-) and protons H+, and to supply a flux of protons to the cathode and a flux of hydroxide ions to the anode as taught by Kler. The person with ordinary skill in the art would have been motivated to make this modification, because Kler teaches that a flux of protons to the cathode would promote the CO2 reduction reaction at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction at the anode.

Matthews in view of Kler does not explicitly teach that the bipolar membrane comprises a membrane catalyst.  

Nishio teaches that catalysts like heavy metal ions or a tertiary amine can be used for lowering the bipolar voltage and accelerating the splitting of water in the interface between the two layers of a bipolar membrane where the splitting of water takes place (see paragraphs 0010 and 0081).

Choi teaches that sodium hydroxide and KOH are water-soluble catalysts which promote dissociation of water (see page 4, 2nd paragraph; and page 5, last paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by Matthews in view of Kler by using catalysts like sodium hydroxide and KOH between the two layers of a bipolar membrane as taught by Choi and Nishio. The person with ordinary skill in the art would have been motivated to make this modification, because Nishio teaches that such catalysts would lower the bipolar voltage and accelerate the splitting of water (see paragraph 0010), and Choi teaches that sodium hydroxide and KOH are water-soluble catalysts which promote dissociation of water (see page 4, 2nd paragraph; and page 5, last paragraph).

Regarding claim 23, Matthews further discloses that the bipolar membrane has an anion exchange layer and a cation exchange layer (see paragraphs 0041, 0057, 0058, 0089, and 0090). 

Regarding claim 25, since Kler teaches in an embodiment that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1 and page 8, lines 1-10), application of a reverse bias is implicitly taught. Further, it is noted that configuring the bipolar membrane to maintain the flux of the protons to the cathode and also maintain the flux of the hydroxide ions to the anode would necessarily prevent the reduction products of carbon dioxide formed at the cathode from crossing over the membrane to the anode and prevent the oxygen or the other oxidized products of the depolarizer formed at the anode from crossing over the membrane to the cathode. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples 

Regarding claim 26, Kler teaches that a charge-mosaic membrane is an art-recognized equivalent of a bipolar membrane (see page 7, lines 3-5). Kler further teaches that in a charge-mosaic membrane, the cation exchange layer interpenetrates the anion exchange layer and the anion exchange layer interpenetrates the cation exchange layer (see page 7, lines 7-10).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by substituting the bipolar membrane with a charge-mosaic membrane, wherein the cation exchange layer interpenetrates the anion exchange layer and the anion exchange layer interpenetrates the cation exchange layer (see page 7, lines 7-10), as taught by Kler. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06 (II).  	

Regarding claim 27, it is known in the art that a cation exchange layer provides a plurality of transport pathways for flow of H+ ions, and an anion exchange layer provides a plurality of transport pathways for flow of OH- ions. Therefore, the interpenetrating cation exchange layer and anion exchange layer provide a plurality of transport pathways for flow of H+ ions and OH- ions.

. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2017/014635 (hereinafter called Kler).

Matthews discloses in an embodiment an electrochemical device, comprising: an electrochemical cell comprising a cathode, an anode, and a membrane; wherein: at least a portion of the cathode is separated from at least a portion of the anode by the membrane (see paragraphs 0057, 0058, 0067, 0089, and 0090).

Matthews further discloses in another embodiment that the electrochemical cell is configured to receive carbon dioxide gas (see Fig. 1 and paragraphs 0089 and 0090) and water (see Fig. 1) and output reduction products of carbon dioxide at the cathode (see Fig. 1). As per the Wikipedia page on “Depolarizer,” a depolarizer in electrochemistry, according to an IUPAC definition, is a synonym of an electroactive substance, i.e., a substance which changes its oxidation state, or partakes in a formation or breaking of chemical bonds, in a charge-transfer step of an electrochemical reaction. Matthews further discloses that oxygen (see Fig. 1) or other oxidized products of a depolarizer are output as reaction products at the anode (see paragraph 0088).



Matthews does not explicitly teach that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode.

Kler teaches in an embodiment (see Fig. 1 and page 8, lines 1-10) that an electrochemical reactor 100 comprises a cathode compartment 110, a bipolar membrane 120, and an anode compartment 130, wherein the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1). Kler further teaches that the electrochemical reactor 100 including the bipolar membrane 120 is configured to promote the following reactions:

In the cathode compartment: CO2 + 2 H+ + 2 e-   		HCOOH 
At the bipolar membrane: 	2 H2O	
    PNG
    media_image1.png
    22
    67
    media_image1.png
    Greyscale
	 2 H+ + 2 OH-
In the anode compartment: 2 OH-.	½ O2 + H2O + 2 e-
(page 8, lines 1-10).

It can be seen from the above reactions that a flux of protons to the cathode would promote the CO2 reduction reaction shown above at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction shown above at the anode.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrochemical apparatus taught by Matthews by configuring the bipolar membrane so as to maintain a flux of protons to the cathode and also 

Further, since Kler teaches in an embodiment that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1 and page 8, lines 1-10), application of a reverse bias is implicitly taught. Further, it is noted that configuring the bipolar membrane to maintain the flux of the protons to the cathode and also maintain the flux of the hydroxide ions to the anode would necessarily prevent the reduction products of carbon dioxide formed at the cathode from crossing over the membrane to the anode and prevent the oxygen or the other oxidized products of the depolarizer formed at the anode from crossing over the membrane to the cathode. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2017/014635 (hereinafter called Kler), as shown for claim 29 above, and further in view of US patent application publication no. 2011/0240463 (hereinafter called Nishio), and Korean patent application publication no. KR 20060019670 (hereinafter called Choi).

Matthews in view of Kler does not explicitly teach that the bipolar membrane comprises a membrane catalyst, the membrane catalyst comprising at least one of a silicate, an amine polymer, graphite oxide, an alkali metal hydroxide, and an alkali metal carbonate solution.  

Nishio teaches that catalysts like heavy metal ions or a tertiary amine can be used for lowering the bipolar voltage and accelerating the splitting of water in the interface between the two layers of a bipolar membrane where the splitting of water takes place (see paragraphs 0010 and 0081).

Choi teaches that sodium hydroxide and KOH are water-soluble catalysts which promote dissociation of water (see page 4, 2nd paragraph; and page 5, last paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by Matthews in view of Kler by using catalysts like sodium hydroxide and KOH between the two layers of a bipolar membrane as taught by Choi and Nishio. The person with ordinary skill in the art would have been motivated to make this modification, because Nishio teaches that such catalysts would lower the bipolar voltage and accelerate the splitting of water (see paragraph 0010), and Choi teaches that sodium hydroxide and KOH are water-soluble catalysts which promote dissociation of water (see page 4, 2nd paragraph; and page 5, last paragraph).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2017/014635 (hereinafter called Kler), US patent application publication no. 2011/0240463 (hereinafter called Nishio), and Korean patent application publication no. KR 20060019670 (hereinafter called Choi), as shown for claim 1 above, and further in view of US patent no. 4,851,100 (hereinafter called Hodgdon).

Matthews in view of Kler, Nishio, and Choi does not explicitly teach that the bipolar membrane comprises an anion exchange membrane that comprises a cation-exchange polymer film.

Hodgdon teaches that a bipolar membrane that was a composite of an anion exchange membrane with a cation exchange film had a low resistivity (see column 14, lines 48-54).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Matthews in view of Kler, Nishio, and Choi by having the bipolar membrane comprise an anion exchange membrane that comprises a cation-exchange polymer film as taught by Hodgdon. The person with ordinary skill in the art would have been motivated to make this modification, because Hodgdon teaches that the advantage of the modification would be low resistivity of the bipolar membrane (see column 14, lines 48-54). 

Claims 1-3, 5, 7-11, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2017/0183789 (hereinafter called Matthews), in view of international patent application publication no. WO 2017/014635 (hereinafter called Kler), US patent application publication no. 2011/0240463 (hereinafter called Nishio), and US patent application publication no. 2015/0314276 (hereinafter called Teng).

Regarding claim 1, Matthews discloses in an embodiment an electrochemical device, comprising: an electrochemical cell comprising a cathode, an anode, and a membrane; wherein: at least a portion of the cathode is separated from at least a portion of the anode by the membrane; the membrane is a bipolar membrane (see paragraphs 0057, 0058, 0067, 0089, and 0090). Matthews discloses in another embodiment that the cathode comprises a gas-diffusion electrode (see paragraph 0085); and in another embodiment that the anode comprises a gas-diffusion electrode (see paragraph 0084). Matthews further discloses in another embodiment that the electrochemical cell is configured to receive carbon dioxide gas (see Fig. 1 and paragraphs 0089 and 0090) and water (see Fig. 1) and output reduction products of carbon dioxide at the cathode (see Fig. 1). As per the Wikipedia page on “Depolarizer,” a depolarizer in electrochemistry, according to an IUPAC definition, is a synonym of an electroactive substance, i.e., a substance which changes its oxidation state, or partakes in a formation or breaking of chemical bonds, in a charge-transfer step of an electrochemical reaction. Matthews further discloses that oxygen (see Fig. 1) or other oxidized products of a depolarizer are output as reaction products at the anode (see paragraph 0088).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to combine the elements taught by Matthews in different embodiments with a reasonable expectation of success and with predictable results.

Matthews does not explicitly teach that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode.

Kler teaches in an embodiment (see Fig. 1 and page 8, lines 1-10) that an electrochemical reactor 100 comprises a cathode compartment 110, a bipolar membrane 120, and an anode compartment 130, wherein the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1). Kler further teaches that the electrochemical reactor 100 including the bipolar membrane 120 is configured to promote the following reactions:

In the cathode compartment: CO2 + 2 H+ + 2 e-   		HCOOH 
At the bipolar membrane: 	2 H2O	
    PNG
    media_image1.png
    22
    67
    media_image1.png
    Greyscale
	 2 H+ + 2 OH-
In the anode compartment: 2 OH-.	½ O2 + H2O + 2 e-
(page 8, lines 1-10).

It can be seen from the above reactions that a flux of protons to the cathode would promote the CO2 reduction reaction shown above at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction shown above at the anode.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrochemical apparatus taught by Matthews by configuring the bipolar membrane so as to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode as taught by Kler. The person with ordinary skill in the art would have been motivated to make this modification, because Kler teaches that a flux of protons to the cathode would promote the CO2 reduction reaction at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction at the anode.



Nishio teaches that catalysts can be used for lowering the bipolar voltage and accelerating the splitting of water in the interface between the two layers of a bipolar membrane where the splitting of water takes place (see paragraphs 0010 and 0081).

Teng teaches that graphene oxide is a suitable catalyst for water-splitting (see paragraph 0064). It is noted that graphene is just single-layer graphite. Although all graphites are not graphenes, all graphenes are graphite. Thus graphene oxide reads on graphite oxide.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by Matthews in view of Kler by using catalysts like graphene oxide (reads on graphite oxide) between the two layers of a bipolar membrane as taught by Teng. The person with ordinary skill in the art would have been motivated to make this modification, because Nishio teaches that such catalysts would lower the bipolar voltage and accelerate the splitting of water (see paragraph 0010), and Teng teaches that graphene oxide (reads on graphite oxide) is a suitable catalyst which promotes dissociation of water (see page 4, 2nd paragraph; and page 5, last paragraph).

Regarding claim 2, Matthews further discloses that the bipolar membrane comprises a cation exchange membrane and an anion exchange membrane (see paragraphs 0041, 0057, 0058, 0089, and 0090). 

Regarding claim 3, Kler teaches that the bipolar membrane is configured to promote autodissociation of water into protons and hydroxide ions (see page 8, line 4).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by configuring the bipolar membrane so as to promote autodissociation of water into protons and hydroxide ions as taught by Kler. The person with ordinary skill in the art would have been motivated to make this modification, because Kler teaches that a flux of protons to the cathode would promote the CO2 reduction reaction at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction at the anode.  

Regarding claim 5, since Kler teaches in an embodiment that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1 and page 8, lines 1-10), application of a reverse bias is implicitly taught. Further, it is noted that configuring the bipolar membrane to maintain the flux of the protons to the cathode and also maintain the flux of the hydroxide ions to the anode would necessarily prevent the reduction products of carbon dioxide formed at the cathode from crossing over the membrane to the anode and prevent the oxygen or the other oxidized products of the depolarizer formed at the anode from crossing over the membrane to the cathode. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.).	



Regarding claim 8, Matthews further discloses that the cathode flow medium has at least one cell inlet and at least one cell outlet; and the anode flow medium has at least one cell inlet and at least one cell outlet (see Fig. 1).
  
Regarding claim 9, Matthews further discloses that the cathode flow medium comprises carbon and the anode flow medium comprises carbon (see paragraph 0046).

Regarding claim 10, Matthews further discloses that the electrochemical device is configured as a carbon dioxide electrolyzer (see Fig. 1), the cathode comprises a cathode catalyst configured as a carbon dioxide reduction catalyst (see paragraphs 0047, 0048 and 0055); and the anode comprises an anode catalyst (see paragraph 0108) configured as a water oxidation catalyst (see Fig. 2).  

Regarding claim 11, Matthews further discloses that the electrochemical cell is configured to receive carbon dioxide gas (see Fig. 2) and generate reduction products of carbon dioxide that include any one or combination of formic acid, methanol, methane, formaldehyde, acetic acid, glyoxal, ethanol, ethene, and ethane (see paragraph 0055).



Matthews does not explicitly teach that the bipolar membrane is configured to cause water (H2O) to self-ionize via autodissociation to generate hydroxide ions (OH-) and protons H+ and to supply a flux of protons to the cathode and a flux of hydroxide ions to the anode.

Kler teaches in an embodiment (see Fig. 1 and page 8, lines 1-10) that an electrochemical reactor 100 comprises a cathode compartment 110, a bipolar membrane 120, and an anode compartment 130, wherein an anion exchange layer and a cation exchange layer of the bipolar membrane are joined together at an interfacial layer of the bipolar membrane so as to catalyze water (H2O) to self-ionize via autodissociation to generate hydroxide ions (OH-) and protons H+, and to supply a flux of protons to the cathode and a flux of hydroxide ions to the anode (see Fig. 1). Kler further teaches that the electrochemical reactor 100 including the bipolar membrane 120 is configured to promote the following reactions:

In the cathode compartment: CO2 + 2 H+ + 2 e-   		HCOOH 
At the bipolar membrane: 	2 H2O	
    PNG
    media_image1.png
    22
    67
    media_image1.png
    Greyscale
	 2 H+ + 2 OH-
In the anode compartment: 2 OH-.	½ O2 + H2O + 2 e-
(page 8, lines 1-10).

It can be seen from the above reactions that a flux of protons to the cathode would promote the CO2 reduction reaction shown above at the cathode, and a flux of hydroxide ions to the anode would promote the O2 evolution reaction shown above at the anode.



Matthews in view of Kler does not explicitly teach that the bipolar membrane comprises a membrane catalyst.  

Nishio teaches that catalysts like heavy metal ions or a tertiary amine can be used for lowering the bipolar voltage and accelerating the splitting of water in the interface between the two layers of a bipolar membrane where the splitting of water takes place (see paragraphs 0010 and 0081).

Teng teaches that graphene oxide is a suitable catalyst for water-splitting (see paragraph 0064). It is noted that graphene is just single-layer graphite. Although all graphites are not graphenes, all graphenes are graphite. Thus graphene oxide reads on graphite oxide.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the device taught by Matthews in view of Kler by using catalysts like graphene oxide (reads on graphite oxide) between the two layers of a bipolar nd paragraph; and page 5, last paragraph).

Regarding claim 23, Matthews further discloses that the bipolar membrane has an anion exchange layer and a cation exchange layer (see paragraphs 0041, 0057, 0058, 0089, and 0090). 

Regarding claim 25, since Kler teaches in an embodiment that the bipolar membrane is configured to maintain a flux of protons to the cathode and also maintain a flux of hydroxide ions to the anode (see Fig. 1 and page 8, lines 1-10), application of a reverse bias is implicitly taught. Further, it is noted that configuring the bipolar membrane to maintain the flux of the protons to the cathode and also maintain the flux of the hydroxide ions to the anode would necessarily prevent the reduction products of carbon dioxide formed at the cathode from crossing over the membrane to the anode and prevent the oxygen or the other oxidized products of the depolarizer formed at the anode from crossing over the membrane to the cathode. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.).



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by substituting the bipolar membrane with a charge-mosaic membrane, wherein the cation exchange layer interpenetrates the anion exchange layer and the anion exchange layer interpenetrates the cation exchange layer (see page 7, lines 7-10), as taught by Kler. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06 (II).  	

Regarding claim 27, it is known in the art that a cation exchange layer provides a plurality of transport pathways for flow of H+ ions, and an anion exchange layer provides a plurality of transport pathways for flow of OH- ions. Therefore, the interpenetrating cation exchange layer and anion exchange layer provide a plurality of transport pathways for flow of H+ ions and OH- ions.

Regarding claim 28, Matthews further discloses that the electrochemical device is a carbon dioxide electrolyzer (see Fig. 1), the cathode comprises a cathode catalyst configured as a carbon dioxide reduction catalyst (see paragraphs 0047, 0048 and 0055). 


Response to Arguments 

Applicant assertions are shown in italics below. 

Many of Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because they do not apply to the combination of references being used in the current rejection. Other pertinent arguments are addressed below. 

Regarding the rejection of claims 1 and 21 under 35 USC 103, Applicants assert on page 11, last paragraph, of their communication dated 02/04/2022 that Teng discloses use of graphene oxide, and graphite oxide is not graphene oxide. Applicants' arguments are not persuasive, because graphene is just single-layer graphite. Although all graphites are not graphenes, all graphenes are graphite. Thus graphene oxide reads on graphite oxide.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795